 Case 3:18-cv-00489-JPG Document 36 Filed 09/16/21 Page 1 of 1 Page ID #114




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF ILLINOIS

THERESA SIMS, et al.,                            )
                                                 )
Plaintiffs,                                      )
                                                 )
        v.                                       )           No.     18-cv-489 JPG
                                                 )
OFFICER KURT SCHUTZ, et al.,                     )
                                                 )
Defendants.                                      )
                                                 )
                                                 )
                                                 )

                                 MEMORANDUM AND ORDER


        This matter comes before the Court on the plaintiff’s motion to dismiss (doc. 35).

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) a plaintiff may dismiss an action

without a court order pursuant to a stipulation signed by all parties. Here, plaintiff has presented

a stipulation of dismissal signed by all parties. Pursuant to the parties’ stipulation, this case is

DISMISSED with prejudice and the Court DIRECTS the Clerk of Court to close this case.


DATED: 9/16/2021


                                               s/J. Phil Gilbert
                                               UNITED STATES DISTRICT JUDGE
